Case 7:19-cv-04189-VB Document 28 Filed 07/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe ne ee ee oe tate et Sh A a a et Aw ed a Ht xX
MAMADOU BARRY,
Plaintiff, : ORDER
v. "19 CV 4189 (VB)
JAIME LAMANNA, DUNCAN S. BEY, JR.
and CHANTEL K. ELMORE,
Defendants. :
a eo eo oe oo et gy SH od he it: OH 8m SS SD SS x

By letter dated July 6, 2020, plaintiff, who is proceeding pro se and in forma pauperis,
states defendants have not responded to his March 17 and April 7, 2020, interrogatories and
document requests, and requests an extension of time to serve follow-up discovery requests, to
begin once he receives defendants’ responses to his outstanding requests. (Doc. #26).

By letter dated July 14, 2020, defense counsel states the Westchester office of the Office
of the New York Attorney General has been closed for several months, will remain closed until
July 20, 2020, and, as a result, defense counsel has not received plaintiff's mail. (Doc. #27).
Accordingly, defense counsel states that “[i]f plaintiff can upload the interrogatories to ECF,
Defendants will respond but will need at least ten (10) days from the date of upload to respond.”

(Id.).

First, plaintiff's request is DENIED WITHOUT PREJUDICE as premature. Once
plaintiff receives defendants’ responses to his discovery requests, he may then request a further
extension of time to serve follow-up discovery requests, if, at that time, he believes such follow-
up is necessary.

Second, defendant’s lack of access for several months to her mail is unacceptable and
unappreciated under the circumstances. If defense counsel has known for several months that
she does not have any access to her mail, she should have, at minimum, informed the Court well
before today of such limitation. Indeed, by Order dated March 9, 2020, the Court extended to
June 17, 2020, the parties’ deadline to serve all document requests and interrogatories, and
extended to July 17, 2020, the parties’ deadline to respond to all document requests and
interrogatories. (Doc. #25). Thus, defense counsel has known for several months that
defendants’ responses to any discovery demands are due on July 17, 2020. And of course it is
defense counsel’s responsibility to ascertain whether she has received any mail—including
plaintiffs discovery requests—to which she was is required, and to which she was ordered, to
respond,

 

 
Case 7:19-cv-04189-VB Document 28 Filed 07/14/20 Page 2 of 2

Accordingly, it is HEREBY ORDERED:

1. By July 31, 2020, plaintiff shall mail his interrogatories and requests for documents to
the Pro Se Clerk at the following address:

United States District Court
Pro Se Clerk

300 Quarropas Street
White Plains, NY 10601

2. After the Pro Se Clerk dockets plaintiff’s discovery requests, defendants must answer
such requests within 21 days.

3. All other discovery deadlines set forth in the March 9 Order (Doc. #25) remain
unchanged.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: July 14, 2020
White Plains, NY
SO ORDERED:

Mum | fle

Vincent L. Briccetti
United States District Judge

 
